               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                 PLAINTIFF

v.                      Case No. 4:82-cv-00866-DPM

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT, ET AL                                  DEFENDANTS

EMILY MCCLENDON, ET AL.                                INTERVENORS

          Intervenors’ Response to the District’s Motion Regarding
                            the Burden of Proof

     The PCSSD and JNPSD motion sets forth 14 paragraphs and three

exhibits and contends that their contents justify a ruling that Intervenors

have the burden of proof regarding the achievement, discipline and

monitoring issues. The districts assert that a contract approach applies.

Intervenors deny that the factors cited, whether considered singly or as a

whole, warrant this conclusion. The PCSSD and JNPSD approach ignores

the decisional and other history of this case, including that the districts are

seeking the modification by termination of a consent decree, which the

PCSSD actively sought, requiring the implementation of Plan 2000 as the

desegregation remedy for the PCSSD, after joining with Joshua in the

formulation of that Plan.      This response and the accompanying brief

establish that PCSSD and JNPSD have the burden of proof. Intervenors

                                       1
rely upon multiple legal concepts.

     Intervenors respond:

     [1]   Intervenors deny that the contentions made in paragraphs (1.)

through (14.) of the Motion warrant the result sought. As a first response,

Intervenors note the districts’ ignoring the reality that the appellate court

for this Circuit has held in this case that PCSSD is a constitutional violator

and has the burden of proof regarding compliance with the elements of Plan

2000, which became the desegregation remedy for the district by virtue of a

consent decree.    LRSD v. State of Arkansas, 664 F.3d 738 (8th Cir. 2011).

This decision followed by about 11 years the decision in Jenkins v. State of

Missouri, 216 F.3d 720, 725 (8th Cir. 2000) (en banc), cited by the districts in

paragraph [7.]. In addition, the cited language of Jenkins did not discuss a

consent decree, which a party is moving to terminate.

     [2] Regarding Paragraph [1], Intervenors also state: “deny.” There is no

statement that the cited decisions discussed the parties’ ability to establish

enforceable remedial steps by settlement and consent decrees. The cited

“flow from” text from the Milliken and Missouri v. Jenkins decisions is one

source of remedial principles establishing the propriety of the agreed-upon

remedies which became enforceable by reason of formation of consent

decrees.

                                       2
      [3] Regarding paragraphs [2.] and [3.], Intervenors also state “deny.”

Properly construed, Brown v. Board of Education, 347 U.S. 483, 493-94

(1954) determined that PCSSD was “constitutionally deficient in the area of

student achievement . . . .” Intervenors also state that enforceable consent

decrees encompass these three Plan 2000 obligation categories.

      [4.] Regarding paragraph [4.] intervenors deny the averments as stated

and state the following. In responding to discovery, Intervenors focus was on

the fact that the obligations in these three Plan 2000 categories are

enforceable by reason of a consent decree encompassing an agreed upon

plan. Given the districts’ focus on the point, Intervenors have reconsidered

and    developed the view regarding Brown I stated in the preceding

paragraph. See LRSD v. PCSSD, 921 F.2d 1371, 1380 (8thCir. 1990) (“. . .

already existing legal obligations for the equal and integrated education of

black children.”).

      [5.] Regarding paragraph [5.], denied as stated. See paragraph [4.].

Intervenors also state that the enforceability of the obligations in these three

areas is established by a “consent decree” falling within the various

categories of documents said to be searched.

      [6.] The implied import of paragraph 6 is denied. First. Nothing about

the identification of the “Green factors” in that decision forecloses remedies

                                       3
addressing other elements of school operations. Supreme Court decisions

establish that the Green factors do not define the outer limit of permissible

areas of remedies. See Swann v. Charlotte-Mecklenburg Board of Education,

402 U.S. 1, 18 (1971) (“among the most important indicia of a segregated

system”; not the only indicia); Freeman v. Pitts, 503 U.S. 467, ---- (1992) (”It

was an appropriate exercise of its discretion for the District Court to address

the elements of a unitary system discussed in Green, to inquire whether

other elements ought to be identified, and to determine whether minority

students were being disadvantaged in ways that required the formulation of

new and further remedies to insure full compliance with the court’s decree.”)

Furthermore, nothing in these decisions foreclosed addressing such issues by

an agreed upon plan and a consent decree.

     [7.] Paragraph [7.] is denied. This statement does not account for the

Court of Appeals decision in this case affirming Judge Miller’s approach to

burden of proof (district subject to burden of proof). See paragraph [1.]

above. In addition, the conclusion stated does not account for this case

history: the district participates jointly with the class in formulating a

remedial plan; the district secures its inclusion in a consent decree; and the

district later moves to modify the consent decree by its termination, and is

subject to the established rule that a party seeking to modify a consent

                                       4
decree bears the burden of proof. Rufo v. Inmates of Suffolk County Jail, 502

U.S. 367, 383-84, 390 (1992).

         [8.] Paragraph [8.] is denied. These issues entered the case by way of

agreed to, enforceable consent decrees. See the next paragraphs [9.] through

[11.].

         [9.] Since May 1, 1992, consent decrees have identified the

desegregation remedy applicable to the PCSSD. Judge Wright’s Order of

May 1, 1992 [ Doc. 1587] established the remedy as the very comprehensive

Interdistrict Plan of LRSD, PCSSD, and NLRSD (to a lesser extent) and a

separate PCSSD plan. [At 4-14] The May 1, 1992 Order established consent

decrees.      Knight v. PCSSD, 112 F. 3d 953, 954 (8thCir. 1997). The

accompanying brief shows the process, mirroring the approach Brown II

sought to engender, generally, which yielded the Interdistrict Plan. The plan

addressed not only the Green factors, without highlighting them, but also

achievement, discipline, monitoring and other topics. Significantly, the brief

also demonstrates that the participants in formulating the plan, with

knowledge of the “local school problems” evidenced in the phenomenon of

transitioning to mixed race student and staff populations in schools, over

almost 30 years, selected Plan provisions with support in the remedial

principles set forth in Supreme Court decisions.

                                        5
      [10.] Judge Wright’s Orders of February 22, 2000 and March 20, 2000

modified the consent decree to establish Plan 2000 as the desegregation

remedy for PCSSD (and more recently also JNPSD). Her Honor found that

its content reflected the joint effort of Joshua and PCSSD and that it would

be a more effective plan, which the Court would enforce if necessary. [Docs.

3337 at 4, 7, 3347] Judge Wright’s ruling followed the filing of “PCSSD’s

Motion for Approval of Plan 2000” [3309 (Nov. 17, 1999)] and “PCSSD’s Brief

in Support of Plan 2000” [3310 (Nov. 17, 1999]. These papers establish with

absolute clarity that PCSSD requested Judge Wright to modify the existing

“consent decree” to establish Plan 2000 as the desegregation remedy. The

PCSSD papers do not discuss the contract approach now advanced by the

districts.

      [11.] This is another instance of failing to recognize the importance of

voluntary undertakings. On this occasion, it is PCSSD’ s and JNPSD’s

omission. Compare LRSD v. PCSSD, 921 F.2d 1371, 1383 (8th.Cir. 1990) (Part

II, paragraph 2).

      [12.] Paragraph [9.] is denied. This matter involves a consent decree

requiring implementation of Plan 2000 provisions. As noted, PCSSD and

JNPSD as the parties seeking to modify the consent decree by its

termination has the burden of proof. Rufo, supra.

                                      6
     [13.    Paragraph 10. Denied in part as written. In this proceeding,

Intervenors maintain that PCSSD and JNPSD have the burden of proof to

show compliance with all elements of the cited and other Plan 2000

obligations at issue. Intervenors also maintain that PCSSD and JNPSD will

be unable to do so. With this preface, Intervenors accept the submitted

sentence.

     [14. Paragraph 11 is denied. The situation cited is distinguishable.

The LRSD plan, there at issue, placed the burden of proof on the party

challenging compliance. That is not the case here.

     [15.] Paragraph 12 is denied. There is no missing link in the legal

approaches on which Intervenors rely.

     [16.] Paragraph 13. PCSSD and JNPSD filed a brief.

     [17.]   Paragraph 14. PCSSD        and JNPSD attached the documents

listed. The documents do not undermine any Intervenor legal approach, as

discussed above and in the accompanying brief. The documents further

evidence the districts’ erroneous focus, given the history of the case. The

documents in Exhibit C do relate to PCSSD’s long ignoring Brown I and

Brown II and its very poor compliance once some steps began.

     [18.] WHEREFORE clause. The requested relief should be denied.

     [19.] Considerations of fairness may also be considered in allocation of

                                        7
the burden of proof.   Keyes v. School District No. 1,    413 U.S. 189, 209

(1973). Two factors apply here. PCSSD and JNPSD have superior access to

documents and the personnel involved in Plan 2000 implementation. Over

time, PCSSD was, in an overall sense, a serious “constitutional violator.”

This factor may stand alone, or further support a ground previously

discussed.

     [20.] Issues regarding termination of this Court’s supervision of Plan

2000 requirements have, in this case, been approached or resolved by

reference to unitary status principles. [4507 at 1-2; LRSD, 664 F.3d at 748-

757. That should continue to be the case. E.g., 5502 (July18, 2019); 5599

(May 11, 2020).

     [21. ] PCSSD never challenged the content of the consent decrees as

unlawful. How could the district have done this? Its representatives, in each

instance, participated voluntarily with Joshua in the formulation of the

remedial standards. Its representatives, in each instance,      participated

voluntarily with Joshua in seeking Court approval of the agreed upon

standards. These joint efforts were successful in each instance, with court

approval and the formulation of a consent decree occurring. The contract

approach now advanced is wholly without merit, and waived in any event.



                                      8
                                Conclusion

     The districts should also have the burden of proof on the achievement,

discipline and monitoring issues.

                                Respectfully submitted,

                                /s/ Austin Porter, Jr.
                                Austin Porter, Jr. - # AB86145
                                PORTER LAW FIRM
                                323 Center Street, Suite 1300
                                Little Rock, Arkansas 72201
                                501-244-8200

                                Robert Pressman
                                22 Locust Avenue
                                Lexington, MA 02421
                                781-862-1955

                                Shawn G. Childs
                                Lawrence A. Walker
                                JOHN W. WALKER, P.A.
                                1723 Broadway
                                Little Rock, Arkansas 72206
                                (501) 374-3758
                                (501) 374-4187




                                     9
